Citation Nr: 1039670	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
I.  

2.  Entitlement to service connection for cataracts, to include 
as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active duty for training from June 1988 to August 
1988 and active service from December 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2007, a hearing was held before the undersigned Veterans 
Law Judge, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the 
hearing is in the claims folder.  

In July 2008, the Board denied an appeal for service connection 
for diabetes mellitus, type II.  The Board remanded the claims 
for service connection for diabetes mellitus type I, service 
connection for cataracts, to include as secondary to diabetes 
mellitus, and posttraumatic stress disorder (PTSD).  In July 
2003, the agency of original jurisdiction (AOJ) granted service 
connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's July 2008 remand specified that the claims should be 
readjudicated and, if the benefits remained denied, the appellant 
should be provided a supplemental statement of the case (SSOC).  
The AOJ readjudicated the claims, granted service connection for 
PTSD and continued the denial of service connection for diabetes 
type I and cataracts, to include as secondary to diabetes 
mellitus.  The AOJ prepared a SSOC but did not send it to the 
appellant.  Specifically, the SSOC was addressed to the Veteran 
at the correct street address, but the line for the town, state, 
and ZIP code did not have that information but the name of the 
representative.  Consequently, the postal service was unable to 
deliver the SSOC and it was returned to VA.  Therefore, we must 
return the case to the AOJ so that it can comply with the remand 
directive to send the Veteran a SSOC and allow her an opportunity 
to respond.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

A copy of the July 2010 SSOC should be sent 
to the Veteran at her correct address.  An 
appropriate period of time should be allowed 
for response.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


